Name: Commission Regulation (EEC) No 1302/87 of 11 May 1987 amending Regulation (EEC) No 4129/86 as regards the amounts expressed in ECU
 Type: Regulation
 Subject Matter: executive power and public service;  trade;  monetary economics;  international trade;  tariff policy;  international security
 Date Published: nan

 12. 5 . 87 Official Journal of the European Communities No L 123/5 COMMISSION REGULATION (EEC) No 1302/87 of 11 May 1987 amending Regulation (EEC) No 4129/86 as regards the amounts expressed in ECU HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4129/86 is hereby amended as follows : 1 . In Article 6 (3), '2 355 ECU' is replaced by '2 590 ECU'. 2. In Article 17 (2), ' 160 ECU' and '470 ECU' are replaced by ' 180 ECU' and '515 ECU' respectively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3363/86 of 27 October 1986 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories ('), and in particular Article 3 thereof, Whereas to take account of monetary evolution, it is necessary to modify the amounts in ECU in Articles 6 and 17 of Commission Regulation (EEC) No 4129/86 of 23 December 1986 on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1987. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 306, 1 . 11 . 1986, p . 103. 2) OJ No L 381 , 31 . 12. 1986, p . 1 .